 1

 2                                     UNITED STATES DISTRICT COURT

 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5    ROBERT CISNEROS,                                      Case No. 1:18-cv-00628-LJO-JDP
 6                        Plaintiff,                        ORDER CLOSING CASE
 7            v.
 8    MORENO,
 9                        Defendant.
10

11

12           Plaintiff Robert Cisneros (“plaintiff”) is a state prisoner proceeding pro se in this civil

13   rights action brought under 42 U.S.C. § 1983. On August 16, 2019, defendant moved for

14   summary judgment based on a failure to exhaust. ECF No. 19. On November 7, 2019, plaintiff

15   filed a request that the court dismiss his case, agreeing that he did not exhaust his administrative

16   remedies. ECF No. 32. On November 14, the assigned magistrate judge recommended

17   dismissing the case. ECF No. 34. No party has objected. Therefore, the Court will dismiss this

18   case.

19           Accordingly, IT IS HEREBY ORDERED that:

20           1. This action is dismissed without prejudice;

21           2. All pending motions are terminated; and

22           3. The clerk is directed to close this case.

23
     IT IS SO ORDERED.
24

25      Dated:      December 11, 2019                           /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
                                                            1
